CORRECTED NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks page 8, lines 11-18 and 26-31, filed 19 November 2020, with respect to claims 1-26 have been fully considered and are persuasive. The rejection of claims 1-26 has been withdrawn.
Allowable Subject Matter
             Claims 1-21 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11 and 21 identify the uniquely distinct features of receiving a source audio, identifying a specific sound in the source audio, and generating an output for the directional speaker based on the specific sound in combination with all the disclosed limitations of claims 1, 11 and 21.
The closest prior art, Takeda etal. (US 20140241552) discloses an audio converter system comprising: an audio input configured to receive a source audio; an audio output configured to couple to a hybrid speaker comprising at least two non-directional speakers and a directional speaker; and a processor configured to generate an output audio for the hybrid speaker based on the source audio by performing the steps comprising: identifying a sound in the source audio; isolating a center audio channel from the source audio; generating a directional speaker output for the directional speaker of the hybrid speaker but fails to teach identifying a specific sound in the source audio, and generating an output for the directional speaker based on the specific sound; and Pascualet al. (“SEGAN: Speech Enhancement Generative Adversarial Network”) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday 7:00-3:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:

                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        19 February 2021